*155OPINION OF THE COURT
FLAHERTY, Justice.
Appellant, Ronald Harvey, Jr., was convicted by a jury in the Court of Common Pleas of Philadelphia of the offenses of murder of the third degree and possession of instruments of crime. Post-verdict motions were denied and appellant was sentenced to concurrent terms of ten to twenty years for the murder conviction, and one to five years for the weapons offense. This appeal followed.
Appellant raises two assignments of error: (1) that the prosecutor’s erroneous definition of murder of the third degree during his closing argument was so damaging as to have been incurable by the court’s instructions, and (2) that the lower court’s refusal to give the jury appellant’s requested point for charge on identification was error. We have reviewed these claims and find both to be without merit. Judgment of sentence is, therefore, affirmed.
Affirmed.